Title: From Thomas Jefferson to Samuel Mackay, 15 June 1792
From: Jefferson, Thomas
To: Mackay, Samuel



Sir
Philadelphia June 15. 1792.

Tho the matters which perpetually harrass my mind, and oblige me to give my first attentions to the calls of rigorous duty, may with truth be offered as an apology for a part of the delay of this acknolegement of your letter of Apr. 17. yet a greater part has proceeded from a desire to try in one place what could not be done in another on the subject of the letter. I made my first enquiries here, and found from gentlemen in the line of public education, that the number of teachers of the French language both in the colleges and private circles, exceeded the demand for them, insomuch that there would be little prospect of your obtaining a tolerable support here, especially considering how much dearer every necessary is here than any where else. I then wished to extend my enquiries to Baltimore and Richmond: and the fact is that the former is a place where commerce alone is pursued, and instruction in the French language little attended to. In Richmond there are some persons of fortune with whom education is an object, but they are too few to give employment and subsistence, were you to go there. I sincerely wish I could have collected more agreeable information for  you: but it will be some consolation if it should be so far useful as to prevent your embarrassing yourself by any unsuccesful measure. Being with every wish for the happiness of yourself & Mrs. Mackay, to whom I pray you to present my respects, Sir Your most obedt. & most humble servt.

Th: Jefferson

